Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-cv-24013-DPG

  ROBERT DOYLE, individually and on
  behalf of all others similarly situated,

           Plaintiff,

  vs.

  FLORIDA HEALTH SOLUTION, CORP.,
  a Florida Corporation,

        Defendant.
  _____________________________________/

                DEFENDANT’S MOTION TO DISMISS, OR ALTERNATIVELY,
               TO STAY PROCEEDINGS PENDING THE U.S. SUPREME COURT'S
                DECISION IN BARR V. AM. ASSOC. POLITICAL CONSULTANTS,

           Defendant Florida Health Solution, Corp. (“Florida Health”) moves to dismiss the Class

  Action Complaint [ECF No. 1] filed by Plaintiff Robert Doyle (“Plaintiff”), or alternatively, to

  stay all proceedings in this action pending the United States Supreme Court's decision in William

  P. Barr v. American Association of Political Consultants, Inc., et al., Case No. 19-631 ("AAPC").

  I.       INTRODUCTION

           Plaintiff's Complaint asserts two causes of action alleging that Florida Health violated the

  Telephone Consumer Protection Act, 47 U.S.C. § 227(b) (the "TCPA") by placing calls to him

  using an automatic telephone dialing system ("ATDS"). Plaintiff's claims are both rooted in the

  TCPA's autodialing restrictions. The Court should either dismiss Plaintiff's claims or stay this case.

           The Eleventh Circuit recently confirmed that in order for a dialing system to constitute an

  ATDS, it must have the capacity to generate random or sequential phone numbers. See Glasser v.

  Hilton Grand Vacations Co., LLC, No. 18-14499, No. 18-14586, 2020 WL 415811 (11th Cir. Jan.



                                                    1
  51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 2 of 14



  27, 2020). Glasser also held that dialing from a list of numbers, previously prepared by a caller,

  does not violate the TCPA.

           Plaintiff's allegations of ATDS usage here are bare, and merely parrot the statutory

  language. The Complaint contains no factual support for its sole allegation of random or sequential

  number generation – a far cry from what Glasser requires. See Compl., ¶ 28 (alleging, only "upon

  information and belief," that the unnamed, and unidentified ATDS "us[es] a random or sequential

  number generator"). The Complaint also lacks support for the allegation that the unidentified

  ATDS "has the capacity to store numbers on a list and to dial from a list." See Compl. ¶ 29.

  Nevertheless, calling from a list of pre-prepared numbers is not a violation of the TCPA. See

  Glasser, 2020 WL 415811, at *7. Plaintiff's allegations of ATDS usage fall short, and do not state

  a claim for relief. In addition to these threshold pleading deficiencies, the Complaint should also

  be dismissed for five additional reasons.

           First, Count II, alleging a willful and knowing violation of the TCPA, is not a viable

  standalone cause of action. This claim also lacks any supporting factual detail. It is therefore

  subject to dismissal. Second, Plaintiff has not specifically alleged that the calls at issue were for

  marketing, advertising or telemarketing purposes. Third, Plaintiff’s own allegations undermine

  his claims – as Plaintiff admits that, for each alleged call at issue, he spoke to a live person on the

  other end of the phone, which is fatal to his claims that the calls were made using an ATDS or

  were entirely prerecorded messages. See Compl., ¶¶ 19-21 (admitting that he spoke to a "live agent

  who greeted [him] in Spanish"). Fourth, the autodialing restrictions of the TCPA (on which

  Plaintiff's claims are based) violate the First Amendment to the United States Constitution. Fifth,

  the McCarran-Ferguson Act, 15 U.S.C. § 1012, et seq., precludes the applicability of the TCPA to

  Florida Health.



                                                    2
  51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 3 of 14



           Alternative to dismissal, Florida Health seeks a temporary stay of this action. On January

  10, 2020, the Supreme Court granted certiorari in AAPC to review the constitutionality of the

  TCPA. The Supreme Court's Order granting certiorari is attached hereto as Exhibit A. The

  Supreme Court is reviewing the Fourth Circuit Court of Appeal's decision in American Association

  of Political Consultants, Inc. v. FCC, 923 F.3d 159 (4th Cir. 2019), which found that (i) the

  government-debt exception to the TCPA's autodialing restrictions is unconstitutional, and (ii)

  severing the exception from the rest of the statute was the proper remedy. In accepting certiorari,

  the Supreme Court has framed the issues on appeal as follows:

                   Whether the government-debt exception to the TCPA’s automated-
                   call restriction violates the First Amendment, and whether the
                   proper remedy for any constitutional violation is to sever the
                   exception from the remainder of the statute.

  See Ex. A (emphasis added).1

           While the "government-debt exception" to the TCPA's autodialing restrictions is not

  squarely at issue here, the Supreme Court's decision will nevertheless have a direct (and

  dispositive) impact on this case. The Supreme Court is likely to find that severing the

  unconstitutional exception to the TCPA is not the proper remedy. Rather, based on Supreme Court

  precedent, the Court is likely to find that the proper remedy is to strike down the entirety of the

  TCPA's autodialing restrictions as unconstitutional, thereby ending this case. The Court should

  temporarily stay this case pending the Supreme Court’s decision (which is expected in June 2020).

  II.      RELEVANT FACTUAL ALLEGATIONS

           Plaintiff's allegations, even taken as true, support dismissal. Plaintiff alleges in a

  conclusory fashion that, without his consent, Florida Health used an ATDS to call him. See



  1
   See also U.S. Supreme Court Docket, available at https://www.supremecourt.gov/docket/docketfiles/html/public/19-
  631.html, last visited February 11, 2020.

                                                         3
  51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 4 of 14



  Compl., ¶¶ 27-29. Plaintiff pleads no detailed, factual allegations regarding random or sequential

  number generation. See Compl., ¶ 28. Moreover, Plaintiff all but admits that there were no

  violations of the TCPA here, because he confirms that, for each alleged call at issue, he spoke to a

  live person on the other end of the phone. See Compl., ¶¶ 19-21 (admitting that he spoke to a "live

  agent who greeted [him] in Spanish").

           Aside from these few bare, conclusory allegations, the rest of the Complaint consists of

  irrelevant legal argument and generic class allegations. Perhaps most telling is that the Complaint

  does not contain any details regarding the content of the calls, other than that they were allegedly

  made by Florida Health. The Complaint's allegations are completely silent in this regard, leaving

  the Court in the dark on whether the calls were for informational purposes, advertising/marketing

  or solicitation purposes, or otherwise. Without these key allegations, Plaintiff has fallen short of

  alleging violations of the TCPA.

  III.     MEMORANDUM OF LAW

           A.     Plaintiff's Complaint is Subject to Dismissal

           To survive a motion to dismiss under Rule 12(b)(6), Fed. R. Civ. P., a complaint must

  “state a claim upon which relief can be granted.” To meet this standard, a complaint must allege

  enough facts “to raise a right to relief above the speculative level” and “to state a claim to relief

  that is plausible on its face.” Bell Atlantic v. Twombly, 550 U.S. 544, 555, 570 (2007).

  Notwithstanding this deference, the reviewing court need not accept legal conclusions as true.

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                  1.     Plaintiff's Boilerplate ATDS Allegations Are Insufficient

           "To sufficiently plead the ATDS element of a TCPA claim, a plaintiff may not merely

  recite the statutory elements of the use of an ATDS or prerecorded voice without alleging



                                                   4
  51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 5 of 14



  additional facts to support those facts.” Adams v. Ocwen Loan Servicing, LLC, 366 F. Supp. 3d

  1350, 1355-56 (S.D. Fla. 2018); Turizo v. Jiffy Lube Int'l Inc., 2019 WL 4737696 (S.D. Fla. Sept.

  27, 2019) (holding that complaint lacked detail regarding ATDS usage and allegations were

  "insufficient to plausibly allege the use of an ATDS"); Simon v. Ultimate Fitness Grp., LLC, No.

  19-CV-890, 2019 WL 4382204, at *7 (S.D.N.Y. Aug. 19, 2019) (requiring factual allegations that

  are “plausible indicia of an ATDS”); Sterling v. Securus Techs., Inc., No. 3:18-CV-1310 (VAB),

  2019 WL 3387043, at *1 (D. Conn. July 26, 2019) ("Plaintiffs must do more than simply parrot

  the statutory language."); Douek v. Bank of Am. Corp., No. 17-2313, 2017 WL 3835700, at *2

  (D.N.J. Sept. 1, 2017) (“[A] bare allegation that defendants used an ATDS is not enough.”)

           Plaintiff's allegations are not sufficient under Glasser to state a claim because there are no

  facts pled supporting that a random or sequential number generator was used. See Compl., ¶ 28

  (alleging, only "upon information and belief," the boilerplate conclusion that the unnamed, and

  unidentified ATDS "us[es] a random or sequential number generator"). The Complaint also lacks

  support for the allegation that the unidentified ATDS "has the capacity to store numbers on a list

  and to dial from a list." See Compl. ¶ 29. Even if this allegation were true, in this Circuit, calling

  from a list of numbers is not a TCPA violation. See Glasser, 2020 WL 415811, at *7.

                  2.      Count II Is Not a Viable Cause of Action

           Count II alleges that Florida Health willfully and knowingly violated the TCPA, and is

  therefore liable for treble damages of $1,500 per call. However, such a standalone cause of action

  is not valid. "The possibility of treble damages under [the TCPA] is not a separate cause of action;

  it is simply an enhancement of the damages available for a [] violation of [the TCPA]." Pitcon v.

  Greenway Chrysler-Jeep-Dodge, No. 19-cv-196-Orl-31DCI, 2019 WL 2019 WL 2567971, at *3

  (M.D. Fla. June 21, 2019) (dismissing the same cause of action pled as Count II here).



                                                     5
  51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 6 of 14



           Even if it were a standalone cause of action (it is not), Plaintiff does not assert any

  allegations to support the trebling of damages here. There are simply no fact that Florida Health's

  actions, if proven, were willful or knowing violations of the TCPA. See McCullough v. Maximum

  Title Loans LLC, No. CV-19-00717-PHX-JJT, 2019 WL 3933754, at *3 (D. Ariz. Aug. 20, 2019)

  (dismissing and striking request for treble damages for willful and knowing violation of the TCPA

  for insufficient pleading, and finding that the facts supporting an inference that the calls at issue

  knowingly or willfully violated the TCPA must be pleaded specifically, and threadbare allegations

  are insufficient). Thus, Count II is subject to dismissal.

                  3.      Plaintiff's Failure to Plead Details About the
                          Content of the Alleged Calls is Fatal to His Claims

           Plaintiff has not alleged that the calls at issue were for marketing, advertising or

  telemarketing purposes. He generally alleges (without support) that Florida Health has a practice

  of telemarketing to sell its services. It is improper for the court to assume “the [plaintiff] can prove

  facts that [he or she] has not alleged...” Associated Gen. Contractors of Cal., Inc. v. Cal. State

  Council of Carpenters, 459 U.S. 519, 526 (1983). Plaintiff's Complaint is silent on the content of

  the calls at issue. Therefore, the purpose of the calls is not clearly pled. This is significant because

  the level of consent required under the TCPA depends entirely on the nature and purpose of the

  call. If the calls were not for marketing, advertising or telemarketing purposes, then the mere

  providing of a telephone number is sufficient consent under the TCPA. The FCC explained that

  “persons who knowingly release their phone numbers have in effect given their invitation or

  permission to be called at the number which they have given, absent instructions to the contrary.”

  See In re Rules & Regulations Implementing the Telephone Consumer Protection Act of 1991, 7

  F.C.C. Rcd. 8752, 8769 (Oct. 16, 1992).




                                                     6
  51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 7 of 14



           Based on the insufficiency of Plaintiff’s pleading, Plaintiff has failed to state a claim.

  Plaintiff has not sufficiently pled which consent standard applies, due to his failure to allege the

  nature and scope of the calls’ content. See Brooks v. The Kroger Co., No. 19-cv-00106, 2019 WL

  3778675 (S.D. Cal. Aug. 12, 2019) (dismissing complaint where plaintiff did not allege that "the

  calls were done for marketing purposes" and thus failed to state a cause of action); Williams-

  Diggins v. Republic Services, No. 18-cv-2313, 2019 WL 5394022, at *2 (N.D. Ohio Apr. 25, 2019)

  (dismissing TCPA complaint because it did not allege that telephone solicitations occurred,

  "[t]hus, the TCPA does not apply").

                     4.      Plaintiff's Admission That He Spoke
                             to a Live Person is Fatal to His Claims

               The TCPA prohibits the making of “any call” other than an emergency call “using an

  automatic telephone dialing system or an artificial or prerecorded voice” to “any telephone number

  assigned to a ... cellular telephone service” without the “prior express consent of the called party.”

  47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added). Plaintiff’s own allegations undermine his claims.

  Plaintiff admits that, for each alleged call at issue, he spoke to a live person on the other end of the

  phone. See Compl., ¶¶ 19-21 (admitting that for each call, Plaintiff spoke to a "live agent who

  greeted [him] in Spanish"). Taking Plaintiff's allegations as true, all calls at issue were live calls,

  with a human on both ends of the phone.

           These facts do not give rise to TCPA liability because only calls which are entirely pre-

  recorded and lack any human interaction trigger the TCPA's prerecorded call restrictions.2 See

  e.g., Moser v. F.C.C., 46 F.3d 970 (9th Cir. 1995). In fact, the FCC's own brief in Moser conceded


  2
     This exact issue – whether a prerecorded voice used during an otherwise live call, and tangentially, whether a call
  that is not entirely prerecorded can violate the TCPA – is pending before the FCC. See Petition for Expedited
  Declaratory Ruling Regarding the Application of 47 U.S.C. § 227(b)(1)(B) of the Telephone Consumer Protective
  Act, in In the Matter of Yodel Technologies LLC’s Petition for Expedited Declaratory Ruling, CG Docket No. 02-278
  (filed Sept. 13, 2019); see also https://www.fcc.gov/ecfs/filing/1091320379447, last visited February 11, 2020.

                                                            7
  51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 8 of 14



  that Congress had granted greater latitude where there was interaction between humans than where

  there were only machine-based messages. See FCC Brief for Appellant FCC, 1993 WL 13101270,

  at *10. The FCC noted that "the demarcation drawn by the statute, which gives greater protection

  to human exchange than prerecorded announcements," was further supported by state experiences,

  favorably citing a finding that "the distinction between live and prerecorded calls 'addresses the

  inescapable fact that machines cannot ascertain the propriety of proceeding with a message.'" Id.;

  see also Reply Brief for Appellants Federal Communications Commission, 1994 WL 16014724,

  p. 4 ("In contrast,..., an automated message, 'cannot interact with the customer except in

  preprogrammed ways' and does 'not allow the caller to' ...ask questions, register complaints, or ask

  not to be called again."). Here, Plaintiff admits he spoke to a live person during all of the calls at

  issue. See Compl., ¶¶ 19-21. Dismissal is therefore required.

                  5.     The Autodialing Restrictions in the TCPA are Unconstitutional

           As the Supreme Court is poised to address, the autodialing restrictions of the TCPA (on

  which Plaintiff's claims are based) violate the First Amendment to the United States Constitution.

           "Laws favoring some speakers over others demand strict scrutiny when the legislature’s

  speaker preference reflects a content preference.” Turner Broadcasting Sys., Inc. v. Fed. Comm.

  Comm’n, 512 U.S. 622, 658 (1994). The TCPA’s automated call restrictions (the "Restrictions")

  draw impermissible lines based on the content of the call and who is making the call.

           The Restrictions, generally, prohibit calls to numbers assigned to a cell phone using an

  ATDS or an artificial or prerecorded voice, without consent. But, in 2015, the statute was amended

  to make a content-based exemption for calls “made solely to collect a debt owed to or guaranteed

  by the United States.” 47 U.S.C. § 227(b)(1)(A) & (A)(iii). Coverage under the Restrictions hinges




                                                    8
  51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 9 of 14



  on the content of the message, as calls to collect a government-backed debt and for emergency

  purposes are permissible, but calls for other purposes, made by other callers, violate the law.

           Two Circuit Courts of Appeal have held that the Restrictions are unconstitutional, and have

  found severed the unconstitutional provisions. See Am. Ass'n of Political Consultants, Inc. v. Fed.

  Commc'ns Comm'n, 923 F. 3d 159 (4th Cir. 2019), cert granted sub nom Barr v. Political

  Consultants, No. 19-631, 2020 WL 113070 (U.S. Jan. 10, 2020) (hereinafter "AAPC") and Duguid

  v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019). Both courts found that the "government backed

  debt exemption" was an unconstitutional content-based exception to the TCPA's restrictions on

  free speech, which did not survive strict scrutiny. Both Courts severed the exemption, allowing

  the remainder of the TCPA to stand. Relying on its own precedent, the Supreme Court will likely

  find, as this Court should find, that the exemption is not severable. Rather, the entirety of the

  autodialing Restrictions of TCPA are unconstitutional.

           Indeed, the Supreme Court has a history of striking down the entirety of these types of

  unconstitutional provisions, not the exception itself. For example, in Reed v. Town of Gilbert, 135

  S. Ct. 2218, 2224 (2015), the Court struck down a city's sign code in its entirety. The code

  prohibited outdoor signs without a permit, but exempted certain categories of signs from the

  permitting requirement, depending on sign’s content. The Court found the entirety of the sign code

  unconstitutional because eliminating the exceptions would have abridged more speech. Id.

           Reed is not alone. The Supreme Court has a proven track record of striking down the

  entirety of laws that abridge free speech, rather than striking down the only the narrow exceptions

  to those laws. See, e.g., Brown v. Entm’t Merchs. Ass’n, 564 U.S. 786, 805 (2011); Sorrell v. IMS

  Health Inc., 564 U.S. 552, 563-64, 580 (2011); Greater New Orleans Broad. Ass’n v. United

  States, 527 U.S. 173, 190 (1999); Rubin v. Coors Brewing Co., 514 U.S. 476, 488-91 (1995); City



                                                    9
  51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 10 of 14



   of Ladue v. Gilleo, 512 U.S. 43, 53 (1994); Cincinnati v. Discovery Network, Inc., 507 U.S. 410,

   430-31 (1993); Ark. Writers’ Project, Inc. v. Ragland, 481 U.S. 221, 233 (1987); Minneapolis Star

   & Tribune Co. v. Minn. Comm’r of Revenue, 460 U.S. 575, 592 (1983); First Nat’l Bank of Boston

   v. Bellotti, 435 U.S. 765, 795 (1978).

            Accordingly, this Court should find that the TCPA's autodialing restrictions – in their

   entirety – are unconstitutional, necessitating the dismissal of Plaintiff's Complaint.

                    6.      The McCarran-Ferguson Act Precludes Liability

            Plaintiff alleges that Florida Health "is in the business of selling credit health savings and/or

   health insurance policies." See Compl., ¶ 12. The McCarran-Ferguson Act, 15 U.S.C. § 1011, et

   seq., precludes the applicability of the TCPA to Florida Health. The McCarran-Ferguson Act

   provides that "the business of insurance … shall be subject to the laws of the … States which relate

   to the regulation … of such business." 15 U.S.C. § 1012(a). As such, "[n]o Act of Congress

   [including the TCPA] shall be construed to invalidate, impair, or supersede any law by any State

   for the purpose of regulating the business of insurance… unless such Act specifically relates to the

   business of insurance." 15 U.S.C. § 1012(b). The McCarran-Ferguson Act therefore reverses the

   general rule of federal pre-emption by imposing a rule that a state law enacted for the purpose of

   regulating the "business of insurance" does not yield to a conflicting federal statute unless such

   statute specifically relates to the "business of insurance". US Dep't of Treasury v. Fabe, 508 U.S.

   491, 491-92 (1993).

            A four-pronged test is used to determine whether a state law regulating insurance pre-empts

   a federal law such as the TCPA by operation of the McCarran-Ferguson Act:

                    The initial question is whether [the TCPA] "specifically relates to
                    the business of insurance" within the meaning of 15 U.S.C. §
                    1012(b). If it does, the McCarran Act defense is automatically
                    defeated and [the] inquiry is at an end. If it does not, then [the court]


                                                       10
   51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 11 of 14



                       must decide whether [Florida Health’s telemarketing] constitutes
                       the "business of insurance" for purposes of § 1012(b). If those
                       activities are not part of the business of insurance, [the TCPA]
                       would apply. If they are a part of such business, we must then
                       determine whether [Florida] has "enacted by any [law] … for the
                       purpose of regulating" such activities. If [Florida] has not done so,
                       [TCPA] would apply. If it has, we must finally decide whether
                       [TCPA] would "invalidate, impair, or supersede" such state law.

   Cochran v. Paco Inc., 606 F.2d 460, 464 (5th Cir. 1979) (citations omitted).3

              Thus, the relevant issues for the Court in determining the applicability of the McCarran-

   Ferguson Act here are: (i) whether the TCPA "specifically relates" to the business of insurance;

   (ii) whether telemarketing calls and advertising by insurance companies constitute the business of

   insurance; (iii) whether Florida has enacted laws "for the purpose of regulating" the business of

   insurance; and (iv) whether the TCPA "impairs, invalidates, or supersedes" Florida law regulating

   the business of insurance. All factors warrant a finding that the TCPA does not apply.

              “Unless a federal law specifically relates to the business of insurance, it will not be applied

   when it "invalidates, impairs, or supersedes" a state law "enacted for the purpose of regulating the

   business of insurance." Sabo v. Metro. Life Ins. Co., 137 F.3d 185, 190 (3d Cir. 1998) (emphasis

   added). The TCPA, on its face, does not "specifically relate" to the business of insurance.

   Accordingly, the first prong of the analysis is satisfied.

              The second prong, whether telemarketing calls and advertising by insurance companies

   constitute the "business of insurance," also weights in favor of Florida Health. Specifically, the

   Supreme Court has held that “[t]he selling and advertising of [insurance] policies, … [is] within

   the scope of the [McCarran-Ferguson Act].” SEC v. Nat'l Sec., Inc., 393 U.S. 453, 460 (1969).

              The third prong is satisfied because Florida has enacted laws "for the purpose of regulating"

   the business of insurance, and more specifically, telemarketing relating the to the sale of


   3
       Pursuant to Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981), Cochran is binding on this Court.

                                                               11
   51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 12 of 14



   insurance. The Florida Telemarketing Act, codified at Sections 501.601 – 501.626, Florida

   Statutes, regulates telemarketing in the State of Florida. Notably, the Florida Telemarketing Act:

                   does not apply [to a]ny licensed insurance broker, agent, customer
                   representative, or solicitor when soliciting within the scope of his or
                   her license. As used in this section, “licensed insurance broker,
                   agent, customer representative, or solicitor” means any insurance
                   broker, agent, customer representative, or solicitor licensed by an
                   official or agency of this state or of any state of the United States.

   Section 501.604(8), Florida Statutes (emphasis added). Florida Health is an entity covered by

   Section 501.604(8), as Plaintiff admits. See Compl., ¶ 12.

            The Supreme Court has explained that state laws possessing the end, intention or aim of

   adjusting, regulating, managing or controlling the business of insurance are within the broad

   category of laws enacted for the purpose of regulating the business of insurance. Fabe, 508 U.S.

   at 505. The Florida Telemarketing Act clearly regulates telemarketing and advertising, and has

   expressly exempted insurance companies (including by Plaintiff's own admission, Florida Health)

   from those restrictions. Accordingly, the third prong of the analysis is met.

            The fourth prong is also met. The TCPA directly conflicts with Florida laws enacted for

   the purpose of regulating the business of insurance as it pertains to insurance companies'

   telemarketing and advertising efforts. The TCPA, on one hand, prohibits unsolicited insurance

   advertising by telephone, while the Florida Telemarketing Act, on the other, permits insurance

   advertising and solicitation by telephone (by exempting insurance companies). Accordingly, the

   TCPA "impairs, invalidates or supersedes" state laws regulating the business of insurance.

            Because all four factors are met, the McCarran-Ferguson Act preempts the TCPA's

   applicability to Florida Health here.




                                                     12
   51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 13 of 14



            B.       Alternatively, the Court Should Stay This
                     Case Pending the Supreme Court's Ruling

            "The District Court has broad discretion to stay proceedings as an incident to its power to

   control its own docket." Clinton v. Jones, 520 U.S. 681, 706 (1997); Ryan v. Gonzales, 568 U.S.

   57, 74 (2013) (same); Johnson v. Board of Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir.

   2001) ("[W]e accord district courts broad discretion over the management of pre-trial activities,

   including discovery and scheduling"). “[T]he power to stay proceedings is incidental to the power

   inherent in every court to control the disposition of the causes on its docket with economy of time

   and effort for itself, for counsel, and for litigants. How this can best be done calls for the exercise

   of judgment, which must weigh competing interests and maintain an even balance.” Landis v. N.

   Am. Co., 299 U.S. 248, 254-55 (1936) (citation omitted.).

            Here, Plaintiff's claims hinge entirely on the continued viability and constitutionality of the

   TCPA's autodialing restrictions. The Supreme Court is poised to consider whether those

   restrictions (which are indisputably content-based restrictions on speech) survive strict scrutiny

   and violate the First Amendment. The Supreme Court 's decision will likely be dispositive of this

   case. For that reason, the Honorable Judge Paul G. Byron, United States District Judge in the

   Middle District of Florida, recently entered a similar stay based on the same facts and

   circumstances as those present here. See Wright v. Exp. Realty, LLC, No. 18-cv-1851-PGB-EJK

   (M.D. Fla. Feb. 7, 2020), at ECF No. 99 – attached hereto as Exhibit B. In granting a stay pending

   the Supreme Court's ruling, Judge Byron held as follows:

                     The Court believes that any proceedings before the Supreme Court
                     issues guidance in the upcoming Barr v. Am. Ass’n will be—among
                     other things—a waste of judicial resources and a waste of the
                     parties’ time and energy.

   See Ex. B at 2.



                                                      13
   51886650;6
Case 1:19-cv-24013-DPG Document 17 Entered on FLSD Docket 02/11/2020 Page 14 of 14



            The Court here should similarly exercise its discretion and stay these proceedings.

   Litigating this case in the absence of guidance from the Supreme Court will be inefficient, a waste

   of the resources of the Court and the parties, and may result in liability for Florida Health that will

   be erased if the Supreme Court finds that the entirety of the TCPA’s autodialing Restrictions are

   unconstitutional (which is likely, given the Supreme Court’s precedent). The requested stay will

   be limited in time, as the Supreme Court is likely to rule this term (by June 2020). For reasons of

   judicial efficiency and economy, good cause exists to stay this case.

            WHEREFORE, Defendant respectfully requests that this Honorable Court enter an Order

   dismissing Plaintiff's claims, or alternatively, staying this case pending the forthcoming decision

   from the United States Supreme Court in William P. Barr v. American Association of Political

   Consultants, Inc., et al., Case No. 19-631, and granting Defendant such further and additional

   relief as the Court deems just and proper.

                        CERTIFICATE OF GOOD FAITH CONFERENCE

            The undersigned certifies that Jeffrey B. Pertnoy, Esq., counsel for Defendant, has

   conferred with counsel for Plaintiff, Seth Lehrman, Esq., regarding the Motion to Stay requested

   in the instant Motion. Counsel for Plaintiff opposes the relief sought herein.

   Date: February 11, 2020.                               Respectfully submitted,

                                                          AKERMAN LLP
                                                          Three Brickell City Centre
                                                          98 Southeast Seventh Street, Suite 1100
                                                          Miami, Florida 33131
                                                          Tel: (305) 374-5600
                                                          Fax: (305) 374-5095

                                                          /s/ Jeffrey B. Pertnoy
                                                          Jeffrey B. Pertnoy (FBN 91939)
                                                          jeffrey.pertnoy@akerman.com
                                                          Lawrence D. Silverman (FBN 7160)
                                                          lawrence.silverman@akerman.com


                                                     14
   51886650;6
